Exhibit 10.1

Execution Copy

 

 

 

FIRST STEP TRANSFER AGREEMENT (TRANCHE 2)

dated as of April 28, 2016

among

THE ORIGINATORS FROM TIME TO TIME PARTY HERETO,

as Transferors

THE LESSEES FROM TIME TO TIME PARTY HERETO,

as Transferees

and

SPRINT SPECTRUM L.P.,

as Servicer

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

DEFINITIONS AND RELATED MATTERS

     1   

SECTION 1.1

 

Defined Terms

     1   

SECTION 1.2

 

Other Interpretive Matters

     3   

ARTICLE II

 

TRANSFER AND CONTRIBUTION

     3   

SECTION 2.1

 

Transfer and Contribution

     3   

SECTION 2.2

 

Assignment and Assumption of Related Customer Lease Obligations

     3   

SECTION 2.3

 

Distributions

     3   

SECTION 2.4

 

No Recourse

     4   

SECTION 2.5

 

Intention of the Parties

     4   

SECTION 2.6

 

Like-Kind Exchanges

     4   

SECTION 2.7

 

Transfers of Rights in Customer Leases Upon Device Repurchase

     4   

SECTION 2.8

 

Redistribution Upon Upgrade Termination Option Payment

     5   

SECTION 2.9

 

Redistribution Upon Transfer of Title of Original Device

     5   

ARTICLE III

 

ADMINISTRATION AND COLLECTION

     5   

SECTION 3.1

 

Servicer

     5   

SECTION 3.2

 

Power of Attorney

     5   

SECTION 3.3

 

Actions Evidencing Absolute Assignments

     5   

SECTION 3.4

 

Continuation Statements

     6   

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

     6   

SECTION 4.1

 

Mutual Representations and Warranties

     6   

SECTION 4.2

 

Additional Representations and Warranties of the Originators

     7   

SECTION 4.3

 

Breach of Eligibility Representation and Warranty

     10   

ARTICLE V

 

GENERAL COVENANTS

     10   

SECTION 5.1

 

Mutual Covenants

     10   

SECTION 5.2

 

Additional Covenants

     11   

SECTION 5.3

 

Negative Covenants of Each Originator

     12   

ARTICLE VI

 

INDEMNIFICATION

     14   

SECTION 6.1

 

Each Originator’s Indemnity

     14   

SECTION 6.2

 

Contribution

     15   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE VII

 

MISCELLANEOUS

     16   

SECTION 7.1

 

Amendments, etc

     16   

SECTION 7.2

 

No Waiver; Remedies

     16   

SECTION 7.3

 

Notices, Etc

     16   

SECTION 7.4

 

Binding Effect; Assignment

     16   

SECTION 7.5

 

Survival

     16   

SECTION 7.6

 

Costs and Expenses

     16   

SECTION 7.7

 

Execution in Counterparts; Integration

     17   

SECTION 7.8

 

Governing Law

     17   

SECTION 7.9

 

Waiver of Jury Trial

     17   

SECTION 7.10

 

Consent to Jurisdiction; Waiver of Immunities

     17   

SECTION 7.11

 

Confidentiality

     18   

SECTION 7.12

 

No Proceedings

     18   

SECTION 7.13

 

No Recourse Against Other Parties

     18   

SECTION 7.14

 

Severability

     18   

ANNEX 1

 

UCC Details Schedule

  

ANNEX 2

 

Related Originators; Related Lessees

  

SCHEDULE I

 

Lease Closing Date Devices

  

SCHEDULE II

 

Lease Closing Date Customer Leases

  

SCHEDULE III

 

Related Distribution Amount

  

 

-ii-



--------------------------------------------------------------------------------

FIRST STEP TRANSFER AGREEMENT (TRANCHE 2)

This FIRST STEP TRANSFER AGREEMENT (TRANCHE 2), dated as of April 28, 2016 and
effective as of the Lease Closing Date (this “Agreement”), is among THE PERSONS
IDENTIFIED ON THE SIGNATURE PAGES HERETO AS ORIGINATORS, as transferors
(collectively, the “Originators” and, each, an “Originator”), THE PERSONS
IDENTIFIED ON THE SIGNATURE PAGES HERETO AS LESSEES, as transferees
(collectively, the “Lessees” and, each, an “LESSEE”) and SPRINT SPECTRUM L.P.,
as servicer (in such capacity, the “Servicer”).

WHEREAS, pursuant to the Transaction Documents, the Originators desire to enter
into a sale and leaseback transaction whereby (i) each Originator will
contribute Devices and Related Customer Leases owned by such Originator to its
Related Lessee, (ii) each Lessee will sell the Devices and the Customer
Lease-End Rights and Obligations to MLS and distribute the net cash proceeds of
such sale to its Related Originator and (iii) MLS will lease the Devices to the
relevant Lessee; and

WHEREAS, the Parties intend that the Transaction Documents create a financing
for all U.S. federal, state and local income tax purposes, and thus specifically
that (i) the Cash Purchase Price paid under the Second Step Transfer Agreement
at closing be treated for such purposes as amounts loaned by MLS for which the
Devices provide security and (ii) all Rental Payments to MLS under the Device
Leases be treated for such purposes as payments on such indebtedness owed to
MLS.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND RELATED MATTERS

SECTION 1.1 Defined Terms. In this Agreement, capitalized terms not otherwise
defined herein are defined in that certain Appendix A to the Master Lease
Agreement (Tranche 2), dated as of the date hereof and effective as of the Lease
Closing Date (as amended, supplemented or otherwise modified from time to time,
the “Master Lease Agreement”), among the Lessees, Mobile Leasing Solutions, LLC,
a Delaware limited liability company, acting for itself and on behalf of Series
2 thereof (“MLS”), the Servicer and Mizuho Bank, Ltd. (the “Collateral Agent”).
In addition, the following terms used herein have the meanings indicated below:

“Agreement” shall have the meaning provided in the preamble of this Agreement.

“Amdocs Sub-Servicing Agreement” shall have the meaning provided in the
Servicing Agreement.

“Collateral Agent” shall have the meaning provided above in this Section 1.1.

“Collections” shall have the meaning provided in the Servicing Agreement.

 

1



--------------------------------------------------------------------------------

“Devices” means the Lease Closing Date Devices, the Upgraded Devices and each
wireless mobile device contributed to a Lessee in connection with a Like-Kind
Exchange for any of the foregoing Devices.

“Lease Closing Date Devices” means the wireless mobiles device identified on
Schedule I hereto.

“Lease Closing Date Customer Leases” means each lease with respect to a Lease
Closing Date Device identified on Schedule II hereto.

“Lessee” shall have the meaning provided in the preamble of this Agreement.

“Like-Kind Exchange Transfer Date” means the date a Like-Kind Exchange occurs.

“Master Lease Agreement” shall have the meaning provided above in this
Section 1.1.

“MLS” shall have the meaning provided above in this Section 1.1.

“Non-Lockbox Receivables” shall have the meaning provided in the Servicing
Agreement.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Originator” shall have the meaning provided in the preamble of this Agreement.

“Originator Indemnified Party” shall have the meaning provided in Section 6.1 of
this Agreement.

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“Purchase Date” shall have the meaning provided in the Device Repurchase
Agreement.

“Related Distribution Amount” means an amount equal to the amount set forth on
Schedule III under the heading “Related Distribution Amount.”

“Related Customer Leases” means the Lease Closing Date Customer Leases and the
Upgraded Customer Leases.

“Related Lessee” means, with respect to any Originator, the Lessee identified as
such on Annex 2.

“Related Originator” means, with respect to any Lessee, the Originator
identified as such on Annex 2.

“SEC” means the Securities and Exchange Commission.

“Servicer” shall have the meaning provided in the preamble of this Agreement.

 

2



--------------------------------------------------------------------------------

SECTION 1.2 Other Interpretive Matters. The interpretation of this Agreement,
unless otherwise specified, is subject to Section 1.2 of the Master Lease
Agreement.

ARTICLE II

TRANSFER AND CONTRIBUTION

SECTION 2.1 Transfer and Contribution. Upon the terms and subject to the
conditions set forth in this Agreement, (i) on the Lease Closing Date, each
Originator, severally and for itself, hereby absolutely assigns by way of
capital contribution to its Related Lessee, and each Lessee hereby accepts such
capital contribution and acquires from its Related Originator, all of such
Related Originator’s right, title and interest in, to and under the Lease
Closing Date Devices and the Lease Closing Date Customer Leases, including,
without limitation, all Customer Receivables in connection with such Lease
Closing Date Customer Leases, all rights to discontinue the leasing program for
such Lease Closing Date Devices under the Lease Closing Date Customer Leases and
all servicing rights with respect to such Lease Closing Date Devices and such
Lease Closing Date Customer Leases and (ii) subject to Section 2.8, on each
Upgrade Date occurring during the Term of a Device Lease for a Device, each
relevant Originator, severally and for itself, hereby absolutely assigns by way
of capital contribution to its Related Lessee, and each Lessee hereby accepts
such capital contribution and acquires from its Related Originator, all of such
Related Originator’s right, title and interest in, to and under the relevant
Upgraded Device and related Upgraded Customer Lease, including, without
limitation, all Customer Receivables in connection with such Upgraded Customer
Lease, all rights to discontinue the leasing program for such Upgraded Device
under the related Upgraded Customer Lease and all servicing rights with respect
to such Upgraded Device and the related Upgraded Customer Lease. All Customer
Receivables under the Lease Closing Date Customer Leases billed prior to the
Cutoff Date shall not be transferred and shall remain the property of the
Related Originator. Any Device the Upgrade Date with respect to which occurred
after the end of the Term of the Device Lease for such Device shall not be
transferred pursuant to this Agreement and shall remain the property of the
Related Originator.

SECTION 2.2 Assignment and Assumption of Related Customer Lease Obligations. For
the purposes of this Agreement, (x) all contributions of contractual and other
rights of Originators in connection with Devices and Customer Leases shall be
deemed to be absolute and irrevocable assignments thereof and (y) all
acquisitions of contractual obligations by Lessees shall be deemed to be
assumptions thereof. Subject to the Lessees’ rights of further assignment under
the Transaction Documents, from and after, in the case of the Lease Closing Date
Customer Leases, the Lease Closing Date and, in the case of each Upgraded
Customer Lease, the Upgrade Date for the related Upgraded Device, as applicable,
(i) the Related Lessees shall have assumed the rights and obligations of the
Originators under the relevant Related Customer Leases as lessors thereunder and
(ii) each Originator shall relinquish its rights (including the right to
discontinue the leasing program for the relevant Devices) and be released from
its obligations under the relevant Related Customer Leases.

SECTION 2.3 Distributions. Simultaneously with the absolute and irrevocable
assignment by each Originator to its Related Lessee of its right, title and
interest in each Lease Closing Date Device and Lease Closing Date Customer
Lease, each Lessee agrees to distribute

 

3



--------------------------------------------------------------------------------

to its Related Originator an amount equal to the Related Distribution Amount.
Thereafter, the Lessees agree to distribute to their Related Originators
additional amounts of cash proceeds received in accordance with the terms of the
Transaction Documents to which any Lessee is a party to the maximum extent
permitted by law and such Transaction Documents.

SECTION 2.4 No Recourse. Except as specifically provided in this Agreement, the
transfer of the Devices and the Related Customer Leases under this Agreement
shall be without recourse to any Originator.

SECTION 2.5 Intention of the Parties. It is the express intent of each of the
parties hereto that the transactions hereunder shall constitute absolute and
irrevocable assignments (by way of capital contribution) of the Devices and the
Related Customer Leases by each Originator to its Related Lessee (such that the
Devices and the Related Customer Leases, other than those, if any, subsequently
(i) repurchased by the Originators pursuant to the terms of the Transaction
Documents or (ii) distributed to the Originators pursuant to Sections 2.6, 2.7,
2.8 or 2.9, would not be property of any Originator’s estate in the event of any
Originator’s bankruptcy). As a protective measure in the event that,
notwithstanding the foregoing, the conveyance of the Devices and the Related
Customer Leases to the Lessees is recharacterized by any third party as a pledge
or other grant of security securing a loan, each Originator does hereby grant to
its Related Lessee as of, (x) in the case of the Lease Closing Date Devices and
Lease Closing Date Customer Leases, the Lease Closing Date, (y) in the case of
each Upgraded Device and Upgraded Customer Lease, the Upgrade Date for the
related Upgraded Device and (z) in the case of each Like-Kind Exchange Device,
the Like-Kind Exchange Transfer Date for such Like-Kind Exchange Device, a
security interest in all of such Originator’s now or hereafter existing right,
title and interest in, to and under the Devices and the Related Customer Leases
and agrees that this Agreement shall constitute a security agreement under
applicable Law. Each Originator hereby authorizes its Related Lessee, MLS and
the Collateral Agent or their respective designees (i) to file one or more
financing or continuation statements, and amendments thereto and assignments
thereof, relative to all or any of such Originator’s rights in the Devices and
Related Customer Leases now existing or hereafter arising in the name of such
Originator and (ii) to the extent permitted by the Servicing Agreement, to
notify Customers of the assignment of the Devices and the Related Customer
Leases pursuant hereto.

SECTION 2.6 Like-Kind Exchanges. At any time that Servicer (on behalf of the
Lessee) does a Like-Kind Exchange under the relevant Related Customer Lease and
as permitted under the Servicing Agreement, on the Like-Kind Exchange Transfer
Date for such Like-Kind Exchange Device, the relevant Lessee’s Related
Originator agrees to contribute such Like-Kind Exchange Device to such Lessee.
Simultaneously with the contribution of the Like-Kind Exchange Device, the
applicable Lessee shall make a distribution to its Related Originator of all of
such Lessee’s right, title and interest in and to the original Device.

SECTION 2.7 Transfers of Rights in Customer Leases Upon Device Repurchase. On
each Purchase Date, simultaneously with the sale of any Devices by MLS to an
Originator pursuant to the Device Repurchase Agreement, the applicable Lessee
shall automatically make a distribution to its Related Originator of all of such
Lessee’s right, title and interest in and to the Related Customer Lease related
to such Device.

 

4



--------------------------------------------------------------------------------

SECTION 2.8 Redistribution Upon Upgrade Termination Option Payment. At any time
a Device Lease for a Device is terminated pursuant to the exercise by the
relevant Lessee of its Upgrade Termination Option with respect to such Device,
the contribution in Section 2.1 with respect to the related Upgraded Device and
related Upgraded Customer Lease will be deemed not to have occurred. For the
avoidance of doubt, to the extent the applicable Lessee has any rights, title or
interest in the Upgraded Device and the related Upgraded Customer Lease
notwithstanding the preceding sentence, such Lessee shall automatically make a
distribution to its Related Originator, effective as of the applicable Upgrade
Date, of all of such Lessee’s right, title and interest in and to such Upgraded
Device and the related Upgraded Customer Lease.

SECTION 2.9 Redistribution Upon Transfer of Title of Device. At any time that
MLS transfers title to a Device to the applicable Lessee pursuant to Sections
3.2(b) or 3.2(c) of the Master Lease Agreement, Section 2.14(b) of the Servicing
Agreement or Section 2.9 of the Second Step Transfer Agreement, the applicable
Lessee shall make a distribution to its Related Originator of all of such
Lessee’s right, title and interest in and to such Device and the related
Customer Lease (if applicable).

ARTICLE III

ADMINISTRATION AND COLLECTION

SECTION 3.1 Servicer. Pursuant to the Servicing Agreement, Servicer shall be
responsible for the servicing, administration and collection of the Devices and
Related Customer Leases for the benefit of each Lessee and MLS (and the
Collateral Agent as assignee), subject to the terms set out in (including the
rights to terminate Sprint Spectrum as Servicer and appoint a successor Servicer
pursuant to) the Servicing Agreement.

SECTION 3.2 Power of Attorney. Each Lessee and each Originator hereby grants to
Servicer an irrevocable power of attorney, with full power of substitution,
coupled with an interest, to take or cause to be taken in the name of such
Lessee or such Originator, as the case may be, any and all steps that are
necessary or advisable to endorse, negotiate, enforce, or otherwise realize on
any Collections and any checks, instruments, writings, other proceeds of the
Devices or Related Customer Leases or other right of any kind held or
transmitted by such Lessee or such Originator or transmitted or received by such
Lessee or such Originator in connection with any Device or Related Customer
Lease.

SECTION 3.3 Actions Evidencing Absolute Assignments. On and following the Lease
Closing Date, each Originator shall maintain its accounting records to evidence
that as of, (x) in the case of the Lease Closing Date Devices and Lease Closing
Date Customer Leases, the Lease Closing Date, (y) in the case of each Upgraded
Device and Upgraded Customer Lease, the Upgrade Date for such Upgraded Device
(after giving effect to the Customer Upgrade on such Upgrade Date) and (z) in
the case of each Like-Kind Exchange Device, the Like-Kind Exchange Transfer Date
for such Like-Kind Exchange Device, the relevant Devices and relevant Related
Customer Leases (other than Devices and Related Customer Leases deemed not to
have been contributed pursuant to Section 2.8) have been absolutely and
irrevocably assigned to the Related Lessee in accordance with this Agreement. In
addition, each Originator agrees that from time to

 

5



--------------------------------------------------------------------------------

time, at its expense, it will promptly execute and deliver all further
instruments and documents, and take all further action that the Lessees, MLS,
the Collateral Agent or any of their respective designees may reasonably request
in order to perfect, protect or more fully evidence the absolute assignments
hereunder, or to enable the Lessees, MLS or the Collateral Agent to exercise or
enforce any of their respective rights with respect to the Devices and the
Related Customer Leases. Without limiting the generality of the foregoing, each
Originator will upon the request of the Lessees, MLS and/or the Collateral Agent
authorize and file such financing or continuation statements, or amendments
thereto or assignments thereof, and such other instruments or notices, as may be
necessary or appropriate.

SECTION 3.4 Continuation Statements. Without limiting the generality of
Section 3.3 above, each Originator shall authorize and deliver and file or cause
to be filed appropriate continuation statements not earlier than six months and
not later than one month prior to the fifth anniversary of the date of filing of
the financing statements filed in connection with the Lease Closing Date or any
other financing statement filed pursuant to this Agreement, if the Final
Settlement Date shall not have occurred.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.1 Mutual Representations and Warranties. Each Originator represents
and warrants to the Lessees, and each Lessee represents and warrants to the
Originators, as of the Lease Closing Date as follows:

(a) Organization and Good Standing. It has been duly organized or incorporated
in, and is validly existing as a corporation, exempted company, partnership or
limited liability company, as applicable, in good standing under the Laws of its
jurisdiction of organization or incorporation, with power and authority to own
its properties and to conduct its business as such properties are presently
owned and such business is presently conducted and will be conducted except to
the extent that such failure could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b) Due Qualification. It is duly qualified to do business as a foreign
organization in good standing, if applicable, and has obtained all necessary
qualifications, licenses and approvals, in all jurisdictions in which the
ownership or lease of property or the conduct of its business requires such
qualifications, licenses or approvals, except where the failure to be in good
standing or to hold any such qualifications, licenses and approvals could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(c) Power and Authority; Due Authorization. It (i) has all necessary power and
authority to (A) execute and deliver this Agreement and the other Transaction
Documents to which it is a party in any capacity and (B) carry out the terms of
and perform its obligations under the Transaction Documents applicable to it and
(ii) has duly authorized by all necessary corporate, partnership or limited
liability company action, as applicable, the execution, delivery and performance
of this Agreement and the other Transaction Documents to which it is a party.

 

6



--------------------------------------------------------------------------------

(d) Binding Obligations. This Agreement constitutes, and each other Transaction
Document to be signed by such party when duly executed and delivered will
constitute, a legal, valid and binding obligation of such party, enforceable
against such party in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(e) No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents to which it is a party and the
performance by it of the terms hereof and thereof will not (i) violate or result
in a default under (A) its articles or certificate of incorporation, memorandum
and articles of association, by-laws, certificate of formation, limited
liability company agreement, partnership agreement or other organizational
documents, as applicable, or (B) in the context of the transactions contemplated
by this Agreement and the other Transaction Documents applicable to it, any
material indenture, agreement or instrument binding on it, (ii) result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any such indenture, agreement or instrument except for any Lien that
could not reasonably be expected to have a Material Adverse Effect or arising
under the Transaction Documents, or (iii) violate in any material respect any
Law applicable to it or any of its properties.

(f) Bulk Sales Act. No transaction contemplated hereby requires compliance by it
with any bulk sales act or similar Law.

(g) No Proceedings. There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to its actual
knowledge, threatened against or affecting it (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect, (ii) seeking to prevent the servicing of
the Devices and the Related Customer Leases by Servicer or the consummation of
the purposes of this Agreement or of any of the other Transaction Documents to
which it is a party, or (iii) that otherwise involve this Agreement or any other
Transaction Document to which it is a party.

(h) Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority is required for its due
execution, delivery and performance of this Agreement or any other Transaction
Document to which it is a party or the transactions contemplated hereby or
thereby, except for the filing of the UCC financing statements referred to in
such Transaction Documents and filings with the SEC to the extent required by
applicable Law.

SECTION 4.2 Additional Representations and Warranties of the Originators. Each
Originator represents and warrants to the Lessees (i) as of the Cutoff Date,
(ii) as of the

 

7



--------------------------------------------------------------------------------

Lease Closing Date, (iii) as of each Upgrade Date, and (iv) as of each Like-Kind
Exchange Transfer Date, provided, however, (a) in the case of clause (i), each
Originator only makes the representation and warranty in Section 4.2(l) and only
in respect of the Lease Closing Date Devices and Lease Closing Date Customer
Leases, (b) in the case of clause (ii), each Originator does not make the
representation in Section 4.2(l), (c) in the case of clause (iii), each
Originator makes the representations and warranties in Sections 4.2(a), (c),
(l) and (m) only with respect to the Upgraded Devices and related Upgraded
Customer Leases transferred pursuant to Section 2.1 as of the applicable Upgrade
Date and makes the representations and warranties in Sections 4.2(d) and (k) and
(d) in the case of clause (iv), each Originator only makes the representation
and warranty in Section 4.2(l)(i) and only in respect of the Like-Kind Exchange
Device transferred as of the applicable Like-Kind Exchange Transfer Date, as
follows:

(a) Absolute Assignment. This Agreement constitutes an absolute and irrevocable
assignment by way of capital contribution of the Devices and the Related
Customer Leases to its Related Lessee.

(b) Use of Proceeds. The use of all funds obtained by it under this Agreement
will not conflict with or contravene any of Regulations T, U and X promulgated
by the Board of Governors of the Federal Reserve System.

(c) Quality of Title. At the time of its assignment to its Related Lessee
hereunder, each Device and each Related Customer Lease, is owned by it free and
clear of any Liens (other than Permitted Device Liens); when its Related Lessee
acquires such Devices and Related Customer Leases hereunder, such Lessee shall
have acquired them for fair consideration and reasonably equivalent value, free
and clear of any Lien (other than Permitted Device Liens); and no valid
effective financing statement or other instrument similar in effect covering any
Device and any Related Customer Lease is on file in any recording office, except
such as may be filed (i) in favor of its Related Lessee in accordance with this
Agreement or any other Transaction Document (and assigned to MLS and further
assigned to the Collateral Agent) or (ii) in connection with any Permitted
Device Lien.

(d) UCC Details. Its true legal name as registered in the sole jurisdiction in
which it is organized and the jurisdiction of such organization are specified in
Annex 1 and its chief executive office is at the address specified in Annex 1
(or at such other location, notified to Lessees, MLS and Collateral Agent).
Except as described in Annex 1, it has never had any trade names, fictitious
names, assumed names or “doing business as” names and is “located” in the
jurisdiction specified in Annex 1 for purposes of Section 9-307 of the UCC. It
is organized in only a single jurisdiction.

(e) Servicer Collection Account. The names and addresses of all banks or
financial institutions with Servicer Collection Accounts (“Collection Account
Banks”), together with the account numbers of the Servicer Collection Accounts
at such Collection Account Banks, are specified in Schedule 3 of the Servicing
Agreement (or have been notified to and approved by the Collateral Agent and MLS
in accordance with Section 2.10(d) of the Servicing Agreement).

 

8



--------------------------------------------------------------------------------

(f) Servicing Programs. No license or approval is required for the Lessees’, the
Collateral Agent’s or MLS’s use of any software or other computer program used
by such Originator, the Servicer or any Sub-Servicer in the servicing of the
Related Customer Leases originated by such Originator, other than under the
Amdocs Sub-Servicing Agreement and those which have been obtained and are in
full force and effect.

(g) Adverse Change. Since March 31 2016, there has been no Material Adverse
Effect with respect to such Originator.

(h) Credit and Collection Policies; Compliance with Law. It has complied with
the Credit and Collection Policies in all material respects and such policies
have not changed in any material respect since the date of origination. It has
complied with all applicable Law except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

(i) Investment Company Act. It is not an “investment company” under (and as
defined in) the Investment Company Act.

(j) Tax Returns and Payments. It has filed all federal income tax returns and
all other material tax returns that are required to be filed by it and has paid
all taxes due pursuant to such returns or pursuant to any assessment received by
it, except (i) for any such taxes or assessments, if any, that are being
appropriately contested in good faith by appropriate proceedings and with
respect to which adequate reserves in conformity with GAAP have been provided,
or (ii) to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect. No tax lien has been filed, and, to its
actual knowledge, no claim is being asserted, with respect to any such tax or
assessment that could reasonably be expected to result in a Material Adverse
Effect.

(k) No Sanctions. It is not a Sanctioned Person. To its knowledge after due
inquiry, no Customer was a Sanctioned Person at the time of such Originator’s
entry into any Related Customer Lease with such Customer. It and its Affiliates:
(i) have less than 15% of their assets in Sanctioned Countries and (ii) derive
less than 15% of their operating income from investments in, or transactions
with, Sanctioned Persons or Sanctioned Countries. Neither it nor any of its
Subsidiaries engages in activities related to Sanctioned Countries except for
such activities as are (A) specifically or generally licensed by OFAC or
(B) otherwise in compliance with OFAC’s sanctions regulations.

(l) Eligible Devices and Related Customer Leases. Each Device is (i) an Eligible
Device and (ii) each Related Customer Lease is an Eligible Lease.

(m) Customer Leases and Upgrade Policy. No Customer has a contractual right
under its Related Customer Lease with respect to a Device to have payments under
such Related Customer Lease waived at the time of a Customer Upgrade or
otherwise, and no Sprint Party (other than the Lessee that is lessor under such
Related Customer Lease or the Servicer acting on behalf of such Lessee in
accordance with the Servicing Agreement) has the right to waive any payments
under such Related Customer Lease.

 

9



--------------------------------------------------------------------------------

SECTION 4.3 Breach of Eligibility Representation and Warranty. If on any day
there is discovered a breach of any of the representations or warranties of any
Originator set forth in Section 4.2(l) with respect to any Device or Related
Customer Lease as of the date such representations and warranties are made,
then, to the extent the Servicer is required to make a payment in a respect of a
Deemed Collection pursuant to Section 2.14(b) of the Servicing Agreement, the
Related Originator agrees to make such payment to the Servicer on the same terms
as the Servicer is required to make a payment to MLS under Section 2.14(b) of
the Servicing Agreement.

ARTICLE V

GENERAL COVENANTS

SECTION 5.1 Mutual Covenants. At all times from the Lease Closing Date to the
Final Settlement Date, each Lessee and each Originator shall:

(a) Compliance with Laws, Etc. Comply with all applicable Laws, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

(b) Preservation of Existence. Except as expressly permitted by Section 5.3(c)
or (d) with respect to the Originators or the Master Lease Agreement with
respect to the Lessees, preserve and maintain its existence, rights, franchises
and privileges in the jurisdiction of its organization, and qualify and remain
qualified in good standing in each jurisdiction where the failure to qualify or
preserve and maintain such existence, rights, franchises, privileges and
qualification could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(c) Separateness. Not take any actions inconsistent with the terms of
Section 6.1 of the Second Step Transfer Agreement or any Lessee’s organizational
documents.

(d) Taxes. The transactions contemplated by this Agreement are intended to be
treated for sales and use tax purposes as a financing (so that transfers of
Devices hereunder are not taxable sales) and if not so treated each transfer
contemplated hereunder is intended to be an exempt sale for resale for such
purposes as the purchaser or transferee intends to re-sell or lease each Device
in the same form or condition in which it was transferred to others in the
normal course of the transferee’s business. Each Originator and each Lessee will
cooperate to take all steps to timely prepare and secure any exemption
certificate, resale certificate or similar documentation requested or required
by any jurisdiction for purposes of qualifying for or documenting any such
exemption.

 

10



--------------------------------------------------------------------------------

SECTION 5.2 Additional Covenants of the Originators. At all times from the Lease
Closing Date to the Final Settlement Date, each Originator shall (or shall cause
the Servicer to):

(a) Keeping of Records and Books of Account; Delivery. Maintain and implement,
or cause to be maintained and implemented, administrative and operating
procedures (including an ability to recreate records evidencing the Devices and
the Related Customer Leases in the event of the destruction of the originals
thereof, backing up on at least a daily basis on a separate backup computer from
which electronic file copies can be readily produced and distributed to third
parties being agreed to suffice for this purpose), and keep and maintain, or
cause to be kept and maintained (or transferred to Servicer), all documents,
books, records and other information necessary or advisable for the collection
of all Collections in respect of all Devices and the Related Customer Leases.

(b) Location of Records. Keep its chief executive office and principal place of
business, and the offices where it keeps its Records (and any original documents
relating thereto), at the address of such Originator referred to in Annex 1 or,
upon thirty (30) days’ prior written notice to the Collateral Agent and MLS, at
such other locations in jurisdictions where all action required by
Section 5.2(f) shall have been taken and completed.

(c) Credit and Collection Policies. Until such Device or the Related Customer
Lease is contributed to its Related Lessee, comply in all material respects with
its Credit and Collection Policy in regard to each Device and the Related
Customer Lease.

(d) Collections. Except as otherwise permitted under this Agreement, instruct,
or cause the Servicer to instruct, all Customers to cause all Collections in
respect of Devices and Related Customer Leases to be deposited directly in a
Servicer Collection Account covered by an Account Control Agreement. In the
event such Originator or any of its Affiliates receives any Collections such
Person will promptly (but not later than three (3) Business Days following
receipt) deposit such Collections in a Servicer Collection Account covered by an
Account Control Agreement, except Non-Lock Box Receivables. The Originators
shall cooperate with the Lessees and the Servicer in collecting amounts due from
Customers in respect of the Devices and Related Customer Leases. Each Originator
hereby grants to the Lessees and the Servicer an irrevocable power of attorney,
with full power of substitution, coupled with an interest, to take or cause to
be taken in the name of such Originator all steps necessary or advisable to
endorse, negotiate or otherwise realize on any Collections and any checks,
instruments or other proceeds of the Devices and Related Customer Leases held or
transmitted by such Originator or transmitted or received by such Lessee
(whether or not from such Originator) in connection with any Device or Related
Customer Lease transferred by it hereunder.

(e) PATRIOT ACT Information. Promptly following a request therefor, provide any
documentation or other information that any Lessee, MLS or the Collateral Agent
reasonably requests in order to comply with its ongoing obligations under the
applicable “know your customer” and anti money laundering rules and regulations,
including the PATRIOT Act.

 

11



--------------------------------------------------------------------------------

(f) Further Assurance. From time to time, at its expense, promptly execute and
deliver all further instruments and documents, and take all further action that
the Lessees, MLS or the Collateral Agent or any of their respective designees
may reasonably request, in order to perfect, protect or more fully evidence the
assignments and contributions hereunder, or to enable the Lessees, MLS and the
Collateral Agent to exercise or enforce any of their respective rights with
respect to the Devices and Related Customer Leases. Without limiting the
generality of the foregoing, each Originator will upon the request of the
Lessees, MLS or the Collateral Agent authorize and file such financing or
continuation statements, or amendments thereto or assignments thereof, and such
other instruments or notices, as may be necessary or appropriate.

(g) Agreed Upon Procedures. Cooperate reasonably with Servicer and the
designated accountants for each annual agreed-upon procedures report required
pursuant to Section 8.1(i) of the Servicing Agreement.

(h) Location. Each Originator shall at all times maintain its jurisdiction of
organization and its chief executive office within a jurisdiction in the United
States in which Article Nine of the UCC (2001 or later revision) is in effect.

(i) Tax Matters. Each Originator shall pay all applicable taxes required to be
paid by it when due and payable in connection with the transfer hereunder of the
Devices and Related Customer Leases, and acknowledges that neither the
Collateral Agent nor MLS shall have any responsibility with respect thereto.
Each Originator shall pay and discharge, or cause the payment and discharge of,
all federal income taxes (and all other material taxes) of such Originator when
due and payable, except (i) such as may be paid thereafter without penalty,
(ii) such as may be contested in good faith by appropriate proceedings and for
which an adequate reserve has been established and is maintained in accordance
with GAAP or (iii) where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

(j) Provision of Wireless Services. Each Originator will or will cause one or
more of its Affiliates to provide wireless network services to Customers in
accordance with each Related Customer Lease or other agreement, contract or
other document (including any purchase order or invoice) related to any rights
or obligations of any party under a Related Customer Lease, subject to the
Credit and Collection Policy.

SECTION 5.3 Negative Covenants of Each Originator. From the Lease Closing Date
until the Final Settlement Date, each Originator shall not:

(a) Liens, Etc. Except as otherwise explicitly provided herein and in the other
Transaction Documents, create or suffer to exist any Lien, other than Permitted
Device Liens upon or with respect to, any Device or Related Customer Lease or
any interest therein (other than Devices and Related Customer Leases, if any,
subsequently (i) repurchased by the Originators pursuant to the terms of the
Transaction Documents or (ii) distributed to the Originators pursuant to
Sections 2.6, 2.7, 2.8 or 2.9), or any Servicer Collection Account to which any
Collections of any of the foregoing are sent,

 

12



--------------------------------------------------------------------------------

or any right to receive income or proceeds (other than distributions made to
such Originator in accordance with the Transaction Documents or any proceeds of
Collections remitted to such Originator hereunder to the extent such Originator
owes no other amounts hereunder) from or in respect of any of the foregoing or,
prior to the Final Settlement Date, its equity interest in it Related Lessee, if
any.

(b) Nondisturbance of Devices or Customer Leases. Claim ownership in or
otherwise interfere with a Lessee’s (or the Servicer’s, MLS’ or the Collateral
Agent’s) rights in the Devices or any Related Customer Lease, except if such
Originator repurchases such Device pursuant to the Device Repurchase Agreement
or if such Device or Related Customer Lease is distributed to such Originator
pursuant to Sections 2.6, 2.7, 2.8 or 2.9.

(c) Mergers, Sales, Etc. Consolidate or merge with or into any other Person or
sell, lease or transfer all or substantially all of its property and assets, or
agree to do any of the foregoing, unless (i) no Lease Event of Default has
occurred and is continuing or would result immediately after giving effect
thereto, (ii) if such Originator is not the surviving entity or if such
Originator sells, leases or transfers all or substantially all of its property
and assets, the surviving entity or the Person purchasing or being leased the
assets is a Subsidiary of Sprint and agrees to be bound by the terms and
provisions applicable to such Originator hereunder, (iii) Sprint reaffirms in a
writing, in form and substance reasonably satisfactory to MLS and the Collateral
Agent, that its obligations under the Performance Support Agreement shall apply
to the surviving entity and (iv) each of MLS and the Collateral Agent receives
such additional certifications and opinions of counsel as it shall reasonably
request.

(d) Change in Organization, Etc. Change its jurisdiction of organization or its
name, identity or corporate organization structure or make any other change such
that any financing statement filed or other action taken to perfect its Related
Lessee’s or MLS’s interests hereunder and under the Second Step Transfer
Agreement, as applicable, would become seriously misleading or would otherwise
be rendered ineffective, unless such Originator shall have given its Related
Lessee, MLS and the Collateral Agent not less than 30 days’ prior written notice
of such change and shall have cured such circumstances.

(e) Actions Impairing Quality of Title. Take any action that could reasonably be
expected to cause a Related Lessee not to have valid ownership, free and clear
of any Lien (other than any Permitted Device Lien), of the Devices and Related
Customer Leases transferred under this Agreement (other than Devices and Related
Customer Leases, if any, subsequently (i) repurchased by the Originators
pursuant to the terms of the Transaction Documents or (ii) distributed to the
Originators pursuant to Sections 2.6, 2.7, 2.8 or 2.9).

(f) Customer Upgrades. Waive payments under or terminate a Related Customer
Lease in connection with a Customer Upgrade (or permit any such waiver or
termination), during the Term of a Device Lease for such Device unless,
simultaneously with the Customer Upgrade, the related Upgraded Device and
Upgraded Customer Lease

 

13



--------------------------------------------------------------------------------

are contributed in accordance with this Agreement and such Upgraded Device and
the Customer-Lease End Rights and Obligations with respect to such Upgraded
Customer Lease are transferred to MLS pursuant to the Second Step Transfer
Agreement.

(g) Assigned Lease Upgrade Policy Provision. Not amend or otherwise modify (or
permit to be amended or otherwise modified) the Assigned Lease Upgrade Policy
Provision, for any Device subject to a Customer Lease during the Term of a
Device Lease for such Device, including any modification to any portion of the
Upgrade Policy that has the effect of modifying the Assigned Lease Upgrade
Policy Provision, unless otherwise consented to by MLS and the Collateral Agent
(such consent not to be unreasonably withheld or delayed).

ARTICLE VI

INDEMNIFICATION

SECTION 6.1 Each Originator’s Indemnity. Without limiting any other rights that
any such Person may have hereunder or under applicable Law, each Originator
severally but not jointly, hereby agrees to indemnify and hold harmless its
Related Lessee, such Lessee’s Affiliates and all of their respective successors,
transferees, participants and assigns, all Persons referred to in Section 7.4
hereof, and all officers, members, managers, directors, shareholders, employees
and agents of any of the foregoing (each an “Originator Indemnified Party”),
forthwith on demand, from and against any and all damages, losses, claims,
liabilities and related costs and expenses, including reasonable and documented
attorneys’ fees and disbursements but excluding Taxes (all of the foregoing
being collectively referred to as “Originator Indemnified Amounts”) awarded
against or incurred by any of them arising out of the ownership, assignment or
lease, as applicable, of the Devices and the Related Customer Leases pursuant to
the Transaction Documents or arising out of or relating to or resulting from the
actions or inactions of the Originators; provided, however, notwithstanding
anything to the contrary in this Article VI, Originator Indemnified Amounts
shall be excluded to the extent (w) resulting from the gross negligence or
willful misconduct on the part of such Originator Indemnified Party as
determined by a final non-appealable judgment by a court of competent
jurisdiction, (x) resulting from a claim brought by any Person against an
Originator Indemnified Party (other than any Sprint Party) for breach of such
Originator Indemnified Party’s (other than any Sprint Party’s) obligations under
any Transaction Document as determined by a final non-appealable judgment by a
court of competent jurisdiction, (y) constituting recourse with respect to the
market or residual value of a Device or the value of a Customer Lease or a
Customer Receivable by reason of bankruptcy or insolvency, or the financial or
credit condition or financial default, of the related Customer or as a result of
an Insolvency Event with respect to any Lessee and (z) resulting from a claim
that Lessees are not required to indemnify under Article IV of the Master Lease
Agreement. Without limiting the foregoing, each Originator shall indemnify,
subject to the limits set forth in this Section 6.1, and hold harmless each
Originator Indemnified Party for any and all Originator Indemnified Amounts
arising out of, relating to or resulting from:

(i) the transfer by any Originator of any interest in any Device or Related
Customer Lease;

 

14



--------------------------------------------------------------------------------

(ii) any representation or warranty made by any Originator under or in
connection with any Transaction Document to which it is a party, or any other
information or report delivered by or on behalf of any Originator pursuant
hereto, that shall have been untrue, false or incorrect when made or deemed
made;

(iii) the failure of any Originator to comply with the terms of any Transaction
Document applicable to it or any applicable Law (including with respect to any
Device or Related Customer Lease), or the nonconformity of any Device or Related
Customer Lease with any such Law;

(iv) the lack of an enforceable ownership interest or a first priority perfected
security interest in the Devices or Related Customer Leases transferred, or
purported to be transferred, to any Lessee pursuant to this Agreement against
all Persons (including any bankruptcy trustee or similar Person);

(v) the failure to file, or any delay in filing of, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable Laws with respect to any Device or Related
Customer Lease transferred by any Originator, or purported to be transferred by
any Originator, to any Lessee pursuant to this Agreement whether at the time of
any purchase or acquisition, as applicable, or at any time thereafter;

(vi) any suit or claim related to the Devices or Related Customer Leases
transferred, or purported to be transferred, to any Lessee pursuant to this
Agreement (including any products liability or environmental liability claim
arising out of or in connection with the Devices or Related Customer Leases);

(vii) failure by any Originator to comply with the “bulk sales” or analogous
Laws of any jurisdiction; or

(viii) any commingling by such Originator of any funds relating to the Customer
Receivables with any of its own funds or the funds of any other Person other
than Non-Lockbox Receivables.

SECTION 6.2 Contribution. If for any reason the indemnification provided above
in this Article VI is unavailable to an Originator Indemnified Party or is
insufficient to hold an Originator Indemnified Party harmless, then each
Originator shall contribute to the amount paid or payable by such Originator
Indemnified Party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect not only the relative benefits received
by such Originator Indemnified Party on the one hand and such Originator on the
other hand but also the relative fault of such Originator Indemnified Party as
well as any other relevant equitable considerations.

 

15



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

SECTION 7.1 Amendments, etc. No amendment or waiver of any provision of this
Agreement or consent to any departure by any Originator therefrom shall in any
event be effective unless the same shall be in writing and signed by the Lessee
Representative, MLS and the Collateral Agent and (if an amendment) the
Originators, and if such amendment or waiver affects the obligations of Sprint,
Sprint consents in writing thereto, and then any such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. Each Originator may not amend or otherwise modify any other Transaction
Document executed by it without the written consent of the Lessee
Representative, MLS and the Collateral Agent, and if such amendment or waiver
affects the obligations of Sprint, Sprint consents in writing thereto.

SECTION 7.2 No Waiver; Remedies. No failure on the part of any Lessee or any
Originator Indemnified Party to exercise, and no delay in exercising, any right,
power or remedy hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, power or remedy hereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The rights and remedies herein provided are cumulative and not exclusive
of any rights or remedies provided by Law.

SECTION 7.3 Notices, Etc. The provisions of Section 21 (Notices) of the MLS
Intercreditor Agreement shall apply as if fully set forth herein.

SECTION 7.4 Binding Effect; Assignment. Each Originator acknowledges that MLS
may rely upon the terms of this Agreement. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns. Except as provided below, no party may assign its rights and
obligations hereunder in whole or in part without the prior written consent of
each of the other parties (not to be unreasonably withheld or delayed). Each
Originator acknowledges that Lessees’ rights under this Agreement and rights in
the Devices and Related Customer Leases may be sold outright or assigned as
collateral to MLS under the Second Step Transfer Agreement and may be further
assigned as collateral to the Collateral Agent on behalf of the Financing
Parties, and the Originators consent to such assignments. The parties hereto
agree that MLS and the Collateral Agent (and any assignee of any of them) is
each an intended third-party beneficiary of this Agreement and is entitled to
enforce the rights of Lessees arising hereunder, including requiring payment of
any amounts required to be paid to MLS or any other Originator Indemnified Party
to be paid directly to the MLS Collection Account (Tranche 2).

SECTION 7.5 Survival. The rights and remedies with respect to any breach of any
representation and warranty made by any Originator or any Lessee pursuant to
Article IV, the indemnification provisions of Article VI, and the provisions of
Sections 7.4, 7.5, 7.6, 7.8, 7.9, 7.10, 7.11, 7.12 and 7.14 shall survive any
termination of this Agreement.

SECTION 7.6 Costs and Expenses. In addition to its obligations under Article VI,
each Originator agrees to pay on demand all reasonable and documented
out-of-pocket

 

16



--------------------------------------------------------------------------------

costs and expenses incurred by Lessees and any other Originator Indemnified
Party in connection with the negotiation, preparation, execution and delivery of
any amendment of or consent or waiver under this Agreement (whether or not
consummated), or the enforcement of, or any actual or reasonably claimed breach
of, this Agreement, including reasonable and documented accountants’, auditors’,
consultants’ and attorneys’ fees and expenses to any of such Persons and the
fees and charges of any nationally recognized statistical rating agency or any
independent accountants, auditors, consultants or other agents incurred in
connection with any of the foregoing or in advising such Persons as to their
respective rights and remedies under this Agreement in connection with any of
the foregoing.

SECTION 7.7 Execution in Counterparts; Integration. This Agreement may be
executed in any number of counterparts and by the different parties in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement. Executed counterparts may be delivered electronically. This
Agreement, together with the other Transaction Documents, contains a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire understanding among
the parties hereto with respect to the subject matter hereof, superseding all
prior oral or written understandings.

SECTION 7.8 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, BUT WITHOUT REGARD TO ANY OTHER CONFLICT OF LAWS PROVISIONS
THEREOF).

SECTION 7.9 Waiver of Jury Trial. EACH ORIGINATOR AND EACH LESSEE HEREBY
EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO
ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY OTHER TRANSACTION
DOCUMENT OR ANY AMENDMENT, INSTRUMENT OR DOCUMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY BANKING OR OTHER
RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT A JURY.

SECTION 7.10 Consent to Jurisdiction; Waiver of Immunities. EACH ORIGINATOR AND
EACH LESSEE HEREBY ACKNOWLEDGES AND AGREES THAT:

(a) IT IRREVOCABLY (i) SUBMITS TO THE JURISDICTION, FIRST, OF ANY UNITED STATES
FEDERAL COURT, AND SECOND, IF FEDERAL JURISDICTION IS NOT AVAILABLE, OF ANY NEW
YORK STATE COURT, IN EITHER CASE SITTING IN NEW YORK CITY, NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT, (ii) AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED ONLY IN SUCH NEW YORK STATE OR FEDERAL
COURT AND NOT IN ANY OTHER COURT, AND (iii) WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING.

 

17



--------------------------------------------------------------------------------

(b) TO THE EXTENT THAT IT HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM THE
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID TO EXECUTION, EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, IT HEREBY IRREVOCABLY
WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER OR IN CONNECTION WITH
THIS AGREEMENT.

SECTION 7.11 Confidentiality. Each party hereto agrees to comply with, and be
bound by, the confidentiality provisions of Section 20 (Confidential
Information) of the MLS Intercreditor Agreement as if fully set forth herein.

SECTION 7.12 No Proceedings. The provisions of Section 24.2 (No Proceedings
Against MLS) of the MLS Intercreditor Agreement shall apply as if fully set
forth herein.

SECTION 7.13 No Recourse Against Other Parties. No recourse under any
obligation, covenant or agreement of any Lessee contained in this Agreement
shall be had against any stockholder, employee, officer, director, member,
manager incorporator or organizer of any Lessee.

SECTION 7.14 Severability. Any provisions of this Agreement which are prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

[SIGNATURE PAGES FOLLOW]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective duly authorized signatories, as of the date first above
written.

 

SPRINT SPECTRUM L.P. SPRINTCOM, INC. NORTHERN PCS SERVICES, LLC SPRINT TELEPHONY
PCS, L.P. AMERICAN PCS COMMUNICATIONS, LLC PHILLIECO, LLC TEXAS
TELECOMMUNICATIONS, LLC ALAMOSA WISCONSIN, LLC AIRGATE PCS, INC. LOUISIANA
UNWIRED, LLC GEORGIA PCS MANAGEMENT, L.L.C. INDEPENDENT WIRELESS ONE CORPORATION
SOUTHWEST PCS, LLC ALAMOSA MISSOURI, LLC WASHINGTON OREGON WIRELESS, LLC IPCS
WIRELESS, INC. GULF COAST WIRELESS, LLC HORIZON PERSONAL COMMUNICATIONS, INC.

BRIGHT PERSONAL COMMUNICATIONS

           SERVICES, LLC,

ENTERPRISE COMMUNICATIONS, LLC

each an Originator

By:

 

/s/ Janet M. Duncan

Name:

  Janet M. Duncan

Title:

  Vice President and Treasurer

 

  S-1   First Step Transfer Agreement



--------------------------------------------------------------------------------

TEXAS UNWIRED an Originator By: Louisiana Unwired LLC, as Partner   By:  

/s/ Janet M. Duncan

  Name:   Janet M. Duncan   Title:   Vice President and Treasurer By: SprintCom,
Inc., as Partner   By:  

/s/ Janet M. Duncan

  Name:   Janet M. Duncan   Title:   Vice President and Treasurer

 

  S-2   First Step Transfer Agreement



--------------------------------------------------------------------------------

SPRINT SPECTRUM L.P., as Servicer By:  

/s/ Janet M. Duncan

Name:   Janet M. Duncan Title:   Vice President and Treasurer

 

  S-3   First Step Transfer Agreement



--------------------------------------------------------------------------------

For and on behalf of each of: SLV - I LLC SLV - II LLC SLV - III LLC SLV - IV
LLC SLV - V LLC SLV - VI LLC SLV - VII LLC SLV - VIII LLC SLV - IX LLC SLV - X
LLC SLV - XI LLC SLV - XII LLC SLV - XIII LLC SLV - XIV LLC SLV - XV LLC SLV -
XVI LLC SLV - XVII LLC SLV - XVIII LLC SLV - XIX LLC SLV - XX LLC SLV - XXI LLC
SLV - XXII LLC, each a Lessee By:  

/s/ Stefan K. Schnopp

Name:   Stefan K. Schnopp Title:   Director

 

  S-4   First Step Transfer Agreement